Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to papers filed March 2, 2021. Claim 1, 3-6 and 8 are currently pending. Claims 1, 3, 4, 6 and 8 have been amended, claims 2 and 7 have been canceled by Applicants’ amendment filed on March 2, 2021. No claims were newly added. 
Applicant’s election of Group I, i.e., claims 1-8 (claims 2 and 7 now canceled), directed to a method of treatment of cancer, in Applicants’ response filed on September 8, 2020 was previously acknowledged.  The requirement for restriction among Groups I-III was previously  made FINAL.
Therefore, claims 1, 3-6 and 8 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Maintained  Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 1, 3-6 and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8, 11 and 14 of copending Application No. 15/927,040 for the reasons already of record as stated at pages 2-5 of the non-final office action filed on November 2, 2020.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of 
Claim Rejections - 35 USC § 112
Claims 1, 3-6 and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite in the recitation of “sequencing DNA from a cancer cell of a subject” because it is unclear whether the cancer cell is from the subject to be treated for cancer or a different subject that is not in need of treatment. As such the metes and bounds of the claim are indefinite. The examiner suggests amending  the preamble of claim 1 to recite “ a subject in need thereof”.
	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections of the fusion sequence and cells.  See MPEP § 2172.01.  The omitted structural relationships are: the elements of the fusion sequence that differentiates a DNA of a cancer cell from a DNA of a non-cancer cell. Is there a distinction between the DNA of a cancer cell comprising a fusion sequence versus a DNA lacking a fusion sequence? What structure characterizes a fusion sequence as indicative of a cancer cell? 
	The Specification as filed does not provide a definition of “a fusion sequence”.  
Provisional Application 62/474,149, filed March 21, 2017 states,  “The CRISPR/Cas9 complex has associated with it a guide RNA complementary to a Chromosome Instability (CIN) fusion event identified within the cancer cells, and has the capability to cut the genomic DNA strand at the site of the complementary fusion sequence therefore inducing cell death” (page 2, lines 22-25). Note that a fusion protein has also been defined as “the mutation or removal of individual amino acid residues in a polypeptide such that motifs or domains within the polypeptide more similarly resemble motifs or domains within a different polypeptide” (see definition of fusion protein in US Pub 2016/0319262; paragraph [0053] of the published application). As such the structural cooperative relationships of a fusion sequence of a cancer cell relative to a non-cancer cell are indefinite. 
Claims 3-6 and 8 and are indefinite insofar as they depend from claim 1.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-6 and 8 under 35 USC § 112, second paragraph
	At page 4 of the remarks filed on March 2, 2021, Applicants essentially argue that “claim 1 is amended to specify that the fusion sequence is a sequence of DNA present in a cancer cell of a subject and absent from DNA of a non-cancer cell”. Such is not persuasive.
	As set forth in the paragraphs above, the Specification does not provide a definition of a fusion sequence but describes a loss of genetic material between a first and second portions in a mutated sequence in which the loss of genetic material results from a rearrangement (paragraphs [0023][0030][0033] of the published application). Thus, the Specification only provides support in the context of Chromosome Instability ("CIN"). In relation to abnormalities in the cancer genome and chromosomal rearrangements which may result in the joining of 2 unrelated genes in the chromosome to produce a fusion gene, the prior art of  Shuber et al (US Pub 2013/0023427) teaches,  “Alterations in chromosome numbers include additions, deletions, inversions and substitutions of chromosomes within a sequence. Chromosome translocation The result of chromosome translocation is the fusion of two different genes, in which the fused genes may have cancer causing properties or the translocation results in the disruption or deregulation of normal gene function” (paragraph [0058] of the published application)[emphasis added]. Accordingly, the structural cooperative relationships identifying a fusion sequence present in DNA from the cancer cell and absent from DNA of a non-cancer cell is indefinite.
                                   Claim Rejections - 35 USC § 103
Claims 1, 3-6 and 8 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gebler et al. (First published online August 30, 2016; JNCI J Natl Cancer Inst, pp. 1-4; of record, IDS filed 08/21/2020) in view of  Shuber et al., (US Patent 8,575,124; of record) and Licht et al., (Oncogene, 2001; pp 5660-5679) and further in view of  WO 2016/205764, (Publication date December 22, 2016; of record IDS filed on IDS filed 1-23-2019. Citations are from the National Stage U.S. Patent Pub 2019/0002875 to Cheng et al.,  hereinafter “Cheng”. The National Stage is deemed an English language translation of the PCT). This rejection has been modified as necessitated by amendment of the claims in the response filed March 2, 2021.

    PNG
    media_image1.png
    245
    635
    media_image1.png
    Greyscale
Regarding claim 1, Gebler et al., discloses a Cas9 expression system that expresses cancer mutation-specific sgRNAs, wherein sgRNAs target and inactivates known cancer driver mutations, wherein efficient cleavage was observed for most constructs bearing cancer mutations relative to WT sequences  (see, page 1, left column, line 20 – bridging to right column, line 12). Gebler et al., exemplifies nd paragraph; see Figure 1). Gebler  et al., describes that efficient cleavage is observed for most constructs bearing cancer mutations when the cancer mutation reporters were used in combination with matching sgRNAs (page2, col. 1, 1st paragraph),  falling within the scope of a nucleic acid encoding a Cas endonuclease and a guide RNA able to target mutated sequences that are present in a cancer cell and not in wild type cells. Moreover, Gebler et al., contemplates that “ Delivery of Cas9 and mutation-specific sgRNAs into tumor cells by, e.g., oncolytic viruses (17) could form a potent, individualized therapy that could complement current treatment strategies. In particular, combination therapy, where two or more cancer mutations are targeted at the same time, is relatively straightforward in this setting, when several specific sgRNAs can be provided simultaneously” (page 3, col. 2, 1st para.). In fact, Gebler et al., exemplifies in vitro efficient targeting of mutation reported in the genes KIT, NPM1, CEBPA, EGFR, and WT1, including many point mutations, such as the DNMT3A c.2645G>A mutation, wherein specific sgRNA designed and evaluated for efficacy by cleaving cancer mutations but not cleaving the WT sequence ((21.9% [+/-0.8%] GFP-positive cells versus 3% [+/-0.2%]). The practitioner in the art would readily understand that sequencing a DNA from a subject suspected of having cancer will allow identification of well-known chromosomal  sequences encoding cancer mutations such as cancer mutation reported in the genes KIT, NPM1, CEBPA, EGFR, and WT1. It would have been obvious to design sgRNAs to target said cancer sequences while sparing cells that do not contain said cancer mutations in an 
Gebler et al., does not teach identifying a fusion sequence present in DNA from the cancer cell and absent from DNA of a non-cancer cell.
Shuber et al., teaches methods of treating cancer comprising delivering to a subject nucleic acid sequences (e.g., probes) that selectively kill cancer cells while not damaging healthy cells (i.e., cells that do not contain a genomic instability) (col. 1, lines 55-60) to induce cell death in genomically-unstable cells, but not in healthy cells (col. 1, lines 63-65).
It was known in the art that fusion sequences  in cancer cells results from translocation of two genes when a segment of a chromosome attaches, or fuses, to another chromosome, for example the 8;21 translocation, as taught by Licht. Licht et al., discloses that  the AML1-ETO fusion protein in pathogenesis of acute leukemia results from the 8;21 translocation , wherein as a result of the fusion the AML1 gene on chromosome 21 is fused to the ETO/MTG8 gene on chromosome 8 ( page 5665; col. 2, para. 2).
Therefore, it would therefore have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gebler, Shuber and Licht to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of selectively killing cancer cells having fusion of two different genes resulting from genomic instability such as chromosome translocations that lead to the onset or progression of a cancer,  as explicitly 
Regarding claim 3, Shuber et al., teaches methods of treating cancer comprising delivering to a subject nucleic acid sequences (e.g., probes) that selectively kill cancer cells while not damaging healthy cells (i.e., cells that do not contain a genomic instability) (col. 1, lines 55-60). Licht teaches chromosomal translocations resulting in the joining of the AML1 gene on chromosome 21 to the ETO/MTG8 gene on chromosome 8. Gebler et al., illustrates in Figure 1 guide RNAs containing a targeting sequence that is complementary to a nucleic acid targeting sequence comprising a targeting mutation, such that the design of efficient sgRNAs to target a joined chromosomal sequence resulting from a chromosomal translocation of two genes would have been obvious to one of ordinary skill in the art.
Regarding claim 4, Gebler et al., teaches the CRISPR/Cas9 comprising a Cas9 endonuclease.
Regarding claim 5, Cheng et al., discloses what was known and routine in the art. That is a Cas endonuclease is delivered as a protein complexed with the guide RNA [“administering to 
Regarding claim 6, Cheng et al., teaches engineered Class 2 CRISPR -Cas systems able to generate a double-stranded breaks (DSBs) (paragraph [0096] of the published application).
Regarding claim 8, Shuber et al., discloses treating cancer cells containing an aneuploidy, e.g., e.g., an inversion, a deletion, a loss of heterozygosity, or a genetic rearrangement (col. 4, lines 35-40). It would have been obvious for one of ordinary skill in the art to choose a cancer cell having an aneuploidy to treat cancer with a reasonable expectation of success, particularly because Shuber et al.,  teaches cancer treatment in a cell containing aneuploidy.  
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-6 and 8 under 35 USC § 103
	At pages 4-7 of the remarks filed on March 2, 2021, Applicants essentially argue that: 1) “The claimed methods are particularly useful for treating cancers that cannot be cured with
a one-time treatment event. As is the case for many cancer patients, cancer can be monitored and
treated, but never completely goes away. The claimed invention addresses this problem by
providing useful methods for managing cancer as a chronic illness by screening DNA from a
cancer cell of a patient for fusion sequences and targeting cells harboring those sequences with

chronic treatment of a patient's disease”, 2) “since no combination of those references discloses or suggests administering a Cas endonuclease that targets a fusion sequence to a subject, as is required by claim 1, the cited references cannot form the basis of an obviousness rejection”, 3) “Gebler reports a system that uses CRISPR/Cas9 in conjunction with EGFP to target known gene mutations and determine the importance of those mutations for cell proliferation in cell culture. Gebler, however, does not report methods for targeting a fusion sequence specific to a cancer cell of a subject”, 4) “Fusion sequences, which are the focus of the claimed invention, evidence a more pervasive mechanism of genetic instability (i.e., chromosome instability), which cannot be assessed by targeting known gene mutations”, 5) “ Methods of Shuber use pairs of modified oligonucleotides to form an active cytotoxic agent in cells with genomic instability. Specifically, each oligonucleotide of a pair is linked with a cytotoxic agent or an activator of the
cytotoxic agent. The oligonucleotides hybridize with genomic DNA and form an active cytotoxic
agent when the oligonucleotides are in close proximity”, and 6) “Cheng is wholly silent on targeting a chromosome instability fusion sequence with a CRISPR protein”.  Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the combined teachings of Gebler et al., and the cited references make obvious the claimed method of treating cancer, particularly because Gebler et al., provides in vitro evidence of selectively killing cancer cells comprising genetic mutations while spearing non-cancer cells lacking said mutations by CRISPR -Cas systems. Moreover, Gebler et al., contemplates as proof-of-principle use of CRISPR/ Cas9 system for future human treatment considered to be less genotoxic and to cause less undesired DNA lesions in cells than current cancer treatment regimens employing DNA-damaging drugs and/or radiation.
See claims rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph above. Moreover, Shuber et al., teaches methods of treating cancer by selectively killing cancer cells having genomic instability while not damaging healthy cells (i.e., cells that do not contain a genomic instability). It is well known in the art that chromosome translocation occurs when a segment of a chromosome attaches, or fuses, to another chromosome, or when noncontiguous segments within a single chromosome fuse. See of  Shuber et al., at ¶ [0058] of US Pub 2013/0023427. That much is taught by Licht et al., at least in the particular case of pathogenesis of acute leukemia resulting from genomic instability leading to translocation of two genes, the 8;21 translocation, to generate a fused gene disrupting its normal gene function. Thus, identifying  chromosomal fusion sequences responsible for disruption or deregulation of normal gene function leading to cancer and targeting said sequences via  the CRISPR/Cas9 complex with predictable results would have been obvious for one of ordinary skill in the art.
The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983). See MPEP 2144.

One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references. In re Young, 150 USPQ 725 (CCPA 1968).

“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of 

An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).

Regarding 3), with regard to Applicant’s argument that Gebler does not teach the entire claimed subject matter, the Examiner agrees.  However, Holmes is not applied alone, but in combination with Shuber, Licht and Cheng, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Note that Applicant’s invention as disclosed is prophetic as well, there is no evidence that the claimed method of treating a cancer by administering to a subject a Cas endonuclease and a guide RNA to target an identified fusion sequence was made, or that the expectation that the claimed method being operable is any more or less than the expectation from the teachings of Gebler and the other prior art documents.  
Regarding 4), Applicants’ position that fusion sequences, which are the focus of the claimed invention, evidence a more pervasive mechanism of genetic instability (i.e., chromosome instability), which cannot be assessed by targeting known gene mutations is not persuasive because Applicants’ opinion is unsupported by any specific or real evidence, while the options of the skill in the art are given respectful consideration, in the absence of any actual evidence of “unexpected results”, the opinions of the inventor do not overcome a case of prima facie obviousness. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c).
Regarding 5), as applicants concede,  Shuber use pairs of modified oligonucleotides to form an active cytotoxic agent in cells with genomic instability, e.g., e.g., an inversion, a deletion, a loss of heterozygosity, or a genetic rearrangement (col. 4, lines 35-40) which do not target cells that do not contain a genomic instability. Additionally, the applicant is on record as stating that  “a fusion sequence” is “a well-known term in the cancer literature, meaning the joining together of two previously non-contiguous sequences. See page 5 Applicants’ remarks for copending application 15/927,040 filed on 10/19/2020. Gebler discloses delivery of Cas9 and mutation-specific sgRNAs into tumor cells to treat cancer. So if administration of modified oligonucleotides of Shuber to target cells with genomic instability, e.g., e.g., an inversion, a deletion, a loss of heterozygosity, or a genetic rearrangement, effectively spares killing cells that do not contain a genomic instability, administration of a modified oligonucleotide such as sgRNAs should be reasonably expected to target/kill cells with genomic instability and not cells that do not contain a genomic instability, for the same reason of modified oligonucleotides of Shuber- both oligonucleotides are modified to hybridize to a target sequence.
Regarding 6) None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  

Conclusion
Claims 1, 3-6 and 8 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA G LEAVITT/             Primary Examiner, Art Unit 1633